DETAILED ACTION
The following Allowability Notice is in response to Applicant’s Response filed on 10/15/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	

Status of Claims
Claims 1-4, 7, 10-14, 16-19, and 21 were previously pending and subject to a non-final Office Action mailed 06/23/2021. Claims 1-4, 7, 10-11 were cancelled. Claims 12, 14, 16-17 were amended. Claims 22-9 were newly added. Claims 12-14, 16-19, and 21-29 are currently pending and are allowed as indicated below.

	Response to Arguments
35 USC § 103
Applicant's arguments filed 10/15/2021 have been fully considered and they are persuasive. Accordingly, the art rejection for claims12-14, 16-19, and 21-29 has been dropped. See reasons for allowance below for specific limitations which are not disclosed by prior art. 




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Previously cited art and current prior art alone or in combination fail to disclose every element of the independent claims. Examiner specifically noting the following limitation as not disclosed in available prior art: “negotiating with a premises communication resource of the smart premises…wherein the negotiating includes negotiating a second service provided by the smart premises, wherein the second service includes a delegation of one or more tasks initially assigned to the autonomous resource to a second entity to complete the one or more tasks initially assigned to the autonomous resource, and wherein the second entity is an autonomous vehicle, a semi-autonomous vehicle, or a human agent associated with the semi-autonomous vehicle, and wherein the delegation of the one or more tasks initially assigned to the autonomous resource is communicated to the second entity via an external navigation service, wherein the one or more tasks initially assigned to the autonomous resource is handed off from the autonomous resource to the second entity, wherein the second entity completes the one or more tasks initially assigned to the autonomous resource separately from the autonomous resource, and wherein the negotiating includes updating the path to the service objective based on a change to at least one intermediate task of the intermediate tasks, and wherein the change to the at least one intermediate task occurs subsequent to an arrival of the autonomous resource or the second entity at the smart premises”. 
Mikan et al. (US 2017/0160735) teaches where drones may utilize host vehicles as a means for transport while delivering goods to an intended destination and the host vehicle receives incentives in exchange for transporting the drones. However, Mikan does not teach the limitations emphasized above. Specifically Mikan does not teach “wherein the second entity completes the one or more tasks initially assigned to the autonomous resource separately from the autonomous resource”.
Mulhall et al. (US 2019/0043370) teaches a drone dropping a package into a vehicle that is en route to a destination location. However, Mulhall does not teach does not teach the limitations emphasized above.
Kulkarni et al. (US 2018/0137454) teaches an item transfer point where the UAV transfer the package to an autonomous ground vehicle. However, Kulkarni does not teach does not teach the limitations emphasized above.
WO2018/063630 teaches requesting a carrier assist a drone through a restricted airspace. However, the foreign reference does not teach does not teach the limitations emphasized above.
Non-patent literature “Vehicle Routing Problems for Drone Delivery” teaches utilizing drones to complete last mile deliveries and optimizing delivery times based on area size, drone battery, and weight. However, the non-patent literature does not teach does not teach the limitations emphasized above.
Ucar et al. (US 2020/0356114) is not available as prior art; however, it does teach transferring a package between a first and second drone to complete a delivery objective. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /GEORGE CHEN/Primary Examiner, Art Unit 3628